DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by the applicant on July 18, 2022.
Claims 3-12, 14-22, 29, 30, 32-35, 37, 39-41, 44, 46, 48-52, 55-57, 59 and 60 have been cancelled.
Claims 61-79 have been added.
Claims 1, 2, 13, 23-28, 31, 36, 38, 42, 43, 45, 47, 53, 54, 58 and 61-79 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The inflatable device as claimed is not shown or suggested in the prior art because of the use of a device that includes a floor portion, a first chamber that is expandable from a deflated state to an expanded state, and a second chamber that is coupled to said first chamber, where said first chamber is not in fluid communication with said second chamber, and said second chamber is automatically expanded when said first chamber is expanded.  The prior art also does not show or suggest the use of a flotation device that includes an active inflation chamber and a passive inflation chamber, where said active inflation chamber is configured to expand said passive inflation chamber as said active inflation chamber is expanded.
The prior art as disclosed by Gagnaire (WO 2019/179924 A1) shows the use of a flexible wing with an inflatable chamber having an active air inlet with an active inflation device, and a passive air inlet to allow ambient air to enter said inflatable chamber when a pressure inside said inflatable chamber is lower than a pressure outside said inflatable chamber.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 8, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617